— Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered February 24, 2010 in a personal injury action. The order denied the motion of defendant for summary judgment.
Now, upon reading and filing the stipulation of withdrawal of appeal signed by the attorneys for the parties on December 30, 2010 and January 4, 2011,
It is hereby ordered that said appeal is unanimously dismissed *1291without costs upon stipulation. Present — Centra, J.P., Fahey, Peradotto, Sconiers and Gorski, JJ.